Citation Nr: 0633788	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbar degenerative 
joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


REMAND

The veteran served on active duty from July 1957 to August 
1977.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a September 2003 decision by the RO that 
continued a previously assigned 20 percent evaluation for his 
service-connected lumbar degenerative joint disease.

In connection with his claim for increase, the veteran was 
afforded an examination of his spine at the New Orleans VAMC 
during August 2003.  The examiner observed that the veteran 
had normal posture, a normal gait, and normal range of motion 
of the lumbar spine.  At his July 2006 hearing, the veteran 
complained about this examination, contending that the 
examiner had assisted him in moving beyond his limit for 
pain, and that the examiner had not complied with the Deluca 
decision that required consideration of pain on motion.  
Deluca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that, at a VA examination in April 1999, the 
examiner observed limited range of motion of the veteran's 
lumbar spine noting how far the veteran could move with or 
without pain, and describing the level of severity of the 
pain that he experienced.  The examiner in 1999 diagnosed the 
veteran with lumbar degenerative joint disease with chronic 
low back pain and minimal signs of right sciatica.  In 2003, 
the examiner's diagnostic impression was that his physical 
examination of the veteran's lumbar spine was normal with x-
rays showing changes of a physiologic nature.  The Board 
notes that the examiner's findings in 2003 do not appear to 
correlate with the degenerative nature of the disease 
diagnosed in 1999, nor do they correlate with the veteran's 
testimony at his July 2006 hearing that he has experienced 
continued chronic pain and limitation in his lumbar spine.  
In order to clarify the status of the veteran's current 
disability, further evidentiary development is therefore 
required, especially for the purpose of obtaining information 
regarding any functional loss due to pain.  Deluca, supra.

The Board notes that the veteran's treatment records from the 
New Orleans VAMC's Baton Rouge Outpatient Clinic (OPC) were 
obtained for the file covering the period from October 2002 
to June 2004.  At his hearing, the veteran requested that up-
to-date records be obtained from that VA facility.  (He 
indicated that he was seen as recently as June 2006 at the 
Baton Rouge OPC for his back.)  He also noted that he had 
moved to Austin, Texas, and he requested that any future 
examination of his lumbar spine be provided at a VA facility 
in Texas.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Obtain treatment reports from May 2004 to 
the present from the Baton Rouge OPC.  
Ask the veteran to identify any other VA 
treatment reports relating to his lumbar 
spine disorder that he wants VA to 
obtain.  The materials obtained, if any, 
should be associated with the claims 
file.

2.	After the foregoing development has been 
completed, schedule the veteran for an 
examination with a physician at a VA 
facility near the veteran, who now 
resides in Austin, Texas.  The claims 
file should be forwarded to the examiner 
for review.  The examiner should be asked 
to provide a detailed report assessing 
the severity of the veteran's service-
connected lumbar spine disability.  The 
amount of limitation of motion caused by 
his disability, if any, should be noted.  
Any pain on use, pain with flare-up, or 
other functional loss should be 
quantified by equating the functional 
loss(es) to limitation of motion, 
expressed in degrees beyond that shown 
clinically. 

3.	Thereafter, take adjudicatory action on 
the veteran's claim for an increased 
rating.  If the benefit sought remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

